Case 5:20-cv-01220-MCS-KES Document 32 Filed 02/03/21 Page 1 of 2 Page ID #:401



   1
   2
   3                                                                        JS-6
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    STEWART MANAGO,                             Case No. 5:20-CV-01220 MCS (KES)
  12                        Plaintiff,
                                                    ORDER DISMISSING ACTION FOR
  13          v.                                     FAILURE TO PAY FILING FEES
  14    JONATHAN CAHOW, et al.,
  15                        Defendants.
  16
  17
  18         On December 9, 2020, the Court revoked Plaintiff’s IFP status and ordered
  19   Plaintiff to pay the filing fees in full within 30 days or this case will be dismissed.
  20   (Dkt. 23.) On January 6, 2021, the Court denied Plaintiff’s Motion for
  21   Reconsideration and ordered Plaintiff to pay the filing fees within 14 days or this
  22   case will be dismissed. (Dkt. 27.) Plaintiff’s deadline to pay the filing fees has
  23   now passed, and no payment has been received.
  24   ///
  25   ///
  26   ///
  27   ///
  28
Case 5:20-cv-01220-MCS-KES Document 32 Filed 02/03/21 Page 2 of 2 Page ID #:402



   1         IT IS THEREFORE ORDERED that his action is dismissed without
   2   prejudice for failure to pay filing fees.
   3
   4   DATED: February 3, 2021                     ____________________________________
   5                                               MARK C. SCARSI
                                                   UNITED STATES DISTRICT JUDGE
   6
   7   Presented by:
   8
   9   _________________________
       KAREN E. SCOTT
  10   United States Magistrate Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     2
